Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogi (JP 2007228689).

[Claim 1] Ogi teaches: 
A rotating electric machine 1, comprising: 
a rotary shaft 21 rotatably supported by a front bearing 22 and a rear bearing 23; 
a field core 2 firmly fixed to the rotary shaft; and 
a pulley 13 fitted over the rotary shaft on one end side so as to be rotatable integrally with the rotary shaft (figs 1-4), 
wherein the pulley, the front bearing, and the field core are arranged in a stated order from the one end side of the rotary shaft toward another end side of the rotary shaft (figs 1-4), 

wherein the rotary shaft has a flange portion (annotated figure 4), which projects radially outward, and is arranged at a position between the front bearing and the field core in an axial direction of the rotary shaft (fig 4 below).  

    PNG
    media_image1.png
    787
    672
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogi in view of Oohashi et al. (US 20030048035).

[Claim 2] Ogi has been discussed above, re claim 1; but does not teach that the rotary shaft and the pulley each have a key groove, and are fixed to each other by insertion of a key into the key groove.  

Oohashi et al. teach that the rotary shaft 7 and the pulley each have a key groove 21a, and are fixed to each other by insertion of a key 21 into the key groove to regulate movement of the pulley on the shaft (figs 2a & 2b and abstract).  

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Ogi so that the rotary shaft and the pulley each have a key groove, and are fixed to each other by insertion of a key into the key groove, as taught by Oohashi et al. so as to regulate movement of the pulley on the shaft.

Claims 3 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogi in view of Faucon et al. (CN 1639946).

[Claim 3] Ogi has been discussed above, re claim 1; but does not teach that the rotary shaft and the pulley each have a spline formed on a surface to be brought into contact with each other, and are fixed to each other by meshing between the spline of the rotary shaft and the spline of the pulley.  

Faucon et al. teach that the rotary shaft 18 and the pulley 30 each have a spline 75 & 95 formed on a surface to be brought into contact with each other, and are fixed to each other by meshing between the spline of the rotary shaft and the spline of the pulley for sufficient fastening (para 0012).  

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Ogi so that the rotary shaft and the pulley each have a spline formed on a surface to be brought into contact with each other, and are fixed to each other by meshing between the spline of the rotary shaft and the spline of the pulley, as taught by Faucon et al. for sufficient fastening.

[Claim 7] Ogi has been discussed above, re claim 1; but does not teach that an outer diameter of a portion of the rotary shaft on the one end side with respect to the flange portion is set to be larger than an outer diameter of a portion of the rotary shaft on another end side with respect to the flange portion.  

Faucon et al. teach that the rotary shaft an outer diameter of a portion of the rotary shaft on the one end side with respect to the flange portion is set to be larger than an outer diameter of a portion of the rotary shaft on another end side with respect to the flange portion for sufficient fastening of the pulley (the larger diameter gives more surface area for grip, figs 1 & 4 and para 0012).  

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Ogi so that an outer diameter of a portion of the rotary shaft on the one end side with respect to the flange portion is set to be larger than an outer diameter of a portion of the rotary shaft on another end side with respect to the flange portion, as taught by Faucon et al. for sufficient fastening of the pulley.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogi in view of Gautier et al. (FR 2813105).

[Claim 4] Ogi has been discussed above, re claim 1; but does not teach that the nut is fixed to the rotary shaft by welding under a state of being mounted to the male thread.  



Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Ogi so that the nut is fixed to the rotary shaft by welding under a state of being mounted to the male thread, as taught by Gautier et al. so as to prevent the nut from coming off during rotation of the shaft.

[Claim 5] Ogi has been discussed above, re claim 1; but does not teach that at least a part of each of the rotary shaft and the flange portion is subjected to heat treatment.  

Gautier et al. teach that the nut is fixed to the rotary shaft by welding under a state of being mounted to the male thread to prevent the nut from coming off during rotation of the shaft.  The routineer would have readily subjected at least a part of each of the rotary shaft and the flange portion to welding/heat treatment for the same benefit.

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Ogi so that at least a part of each of the rotary shaft and the flange portion is subjected to heat treatment, as 

[Claim 6] Ogi has been discussed above, re claim 1; but does not teach that at least a part of each of the pulley is subjected to heat treatment.  

Gautier et al. teach that the nut is fixed to the rotary shaft by welding under a state of being mounted to the male thread to prevent the nut from coming off during rotation of the shaft.  The routineer would have readily subjected at least a part of each of the pulley to welding/heat treatment for the same benefit.

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Ogi so that at least a part of each of the pulley is subjected to heat treatment, as taught by Gautier et al. so prevent the pulley from coming off during rotation of the shaft.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogi in view of Bradfield (US 5195241).

[Claim 8] Ogi has been discussed above, re claim 1; but does not teach that an outer diameter of the flange portion, an outer diameter of an inner ring4PRELIMINARY AMENDMENTAttorney Docket No.: Q256005 Appln. No.: National Stage Entry of PCT/JP2018/001222of the front bearing, and an outer diameter of a boss portion of the pulley, which is brought into contact with the front bearing, are set to be equal to each other.  

Bradfield teaches that an outer diameter of the flange portion 50, an outer diameter of an inner ring 38 4PRELIMINARY AMENDMENTAttorney Docket No.: Q256005 Appln. No.: National Stage Entry of PCT/JP2018/001222of the front bearing 36, and an outer diameter of a boss portion 12 of the pulley 10, which is brought into contact with the front bearing, are set to be equal to each other to prevent the bearing from coming off while spacing the pulley from the housing 34 (see fig 1).

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Ogi so that an outer diameter of the flange portion, an outer diameter of an inner ring4PRELIMINARY AMENDMENTAttorney Docket No.: Q256005 Appln. No.: National Stage Entry of PCT/JP2018/001222of the front bearing, and an outer diameter of a boss portion of the pulley, which is brought into contact with the front bearing, are set to be equal to each other, as taught by Bradfield so as prevent the bearing from coming off while spacing the pulley from the housing.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogi in view of Nakamura et al. (JP 2016046844).

[Claim 9] Ogi has been discussed above, re claim 1; but does not teach that an outer peripheral surface, at which the flange portion and the field core are brought into abutment against each other, has a step.  

Nakamura et al. teach that an outer peripheral surface 31, at which the flange portion 15 and the core 2 (equivalent to applicants field core as far as the shaft 

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Ogi so that an outer peripheral surface, at which the flange portion and the core/field core are brought into abutment against each other, has a step to reduce costs, as taught by Nakamura et al. so as to reduce costs.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogi & Nakamura et al. in further view of Yamada et al. (JP 2016201896).

[Claim 10] Ogi has been discussed above, re claim 9; but does not teach that the step has a tapered shape.  

Yamada et al. teach that the step 10 (of a core end ring 3, fig 5) has a tapered shape to aid in press-fitting the flange/end ring to the core (fig 5).  

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Ogi so that the step has a tapered shape, as taught by Yamada et al. so as to aid in press-fitting the flange to the core. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.